DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherman et al. (USPAPN 2020/0328617).
With respect to claim 1, Sherman et al. discloses, in Figs. 1 and 3, an electronic device (200 of Fig. 1, details of the wireless powering circuitry disclosed in Fig. 3) comprising:

a relay circuit (210 and 230) disposed inside the housing to receive and/or retransmit an electromagnetic field of an external electronic device (electromagnetic field generated by 100),
 wherein the relay circuit is configured to form a resonance frequency higher than an operating frequency range of the electromagnetic field transmitted by the external electronic device (see paragraphs 0038 and 0041).  
With respect to claim 4, the electronic device of claim 1, wherein the electronic device is configured to transmit the electromagnetic field received from the external electronic device to another external electronic device through the relay circuit (100 charges 20 via relay 200).  

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimokawa et al. (USPN 2014/0159502).
With respect to claim 11, Shimokawa discloses, in Figs. 2 and 20-22,  an electronic device (100 of Fig. 20, details disclosed in Figs. 21-22.  Circuitry of the wireless powering system disclosed in Fig. 2) comprising:
 a housing (100) configured to be removably coupled to one surface of an external electronic device (500; 100 is a removable protective case, e.g., see Fig. 22); and 
a coil member disposed inside the housing (3 of Fig. 21), wherein, when the electronic device is coupled with the external electronic device (the devices are inductively coupled through the coils as well as physically coupled when 500 is placed 
With respect to claim 12, the electronic device of claim 11, wherein, when the electronic device and the external electronic device are coupled to each other, the coil member of the housing is disposed to overlap the coil member of the external electronic device at least partially (the coils of 3 and 4 partially overlap).  
With respect to claim 13, the electronic device of claim 11, wherein the electronic device is a protection cover (100 is a protection cover), and the external electronic device is a communication electronic device (mobile phone) that is removably mounted in at least some area of the housing of the protection cover, and is configured to receive an electromagnetic field transmitted from the protection cover (the mobile phone is connected and operative with the protection cover as claimed.  Coil 3 relays electromagnetic energy from 10 to the coil 4 of 500).  
With respect to claim 14, the electronic device of claim 13, wherein, when coupled with the external electronic device, the electronic device is configured to relay an electromagnetic field transmitted by another external electronic device through the coil member of the electronic device, and to transmit the electromagnetic field to the external electronic device (housing coil 3 relays electromagnetic energy from 10 to the coil 4 of mobile phone 500).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Sherman et al. (USPAPN 2020/0328617) or, in the alternative, under 35 U.S.C. 103 as obvious over Sherman et al. (USPAPN 2020/0328617) in view of Shimokawa et al. (USPAPN 2014/0159502).
With respect to claim 5, the electronic device of claim 4, wherein the electronic device is a protection cover (“protection cover” is merely intended use of the electronic device.  The relay housing may capable of taking any desired form including that of a “protection cover”), and the another external electronic device is a communication electronic device that is removably mounted in at least some area of the housing of the protection cover (20 is an external device, e.g., “Smartphone” see paragraph 0030, that is mounted/positioned in the proper charging area on/within 20, see paragraph 0032), 
Assuming, arguendo, that “protection cover” is not intended use of the electronic device, then Sherman fails to explicitly disclose 200 being “a protection cover” and 20 being “mounted” in the protection cover.  However, it is old and well-known that a relay device may be placed in a “protection cover” for the purpose of relaying electromagnetic power to a mobile phone.  This is further evidenced in Figs. 20-22 of Shimokawa et al.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to construct 200 of Sherman et al. such that it takes the form of “a protection cover” in which the Smartphone of Sherman et al. is removably mounted within for, among other reasons, providing protection from damage to the Smartphone while charging and to ensure that the Smartphone is properly aligned with the relay coil.
With respect to claim 6, the electronic device of claim 5, wherein the relay circuit comprises a relay coil member (210 with 230) comprising a hollow portion (hollow portion of the coil, coils must have a hollow portion) having a predetermined inner diameter D1 (diameter of the hollow portion of the coil), and a capacitor electrically connected with the relay coil member (230).  
With respect to claim 7, the electronic device of claim 6, wherein, when the another external electronic device is mounted in the housing, the relay coil member is disposed to overlap a reception coil member of the another external electronic device at least partially (the coil of 22 and the coil of 210 overlap and the device is placed in the housing as combined above).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USPAPN 2020/0328617) in view of Shimokawa et al. (USPAPN 2014/0159502).
With respect to claim 8, Sherman et al. fails to explicitly disclose “wherein the inner diameter D1 of the relay coil member is equal to or larger than an inner diameter D2 of the reception coil member.”
However, it is old and well-known to construct a repeater coil and a reception coil of an electromagnetic power transferring circuit such that the inner diameter of the relay coil is larger than the inner diameter of the reception coil.  This is further evidenced in Fig. 21 of Shimokawa et al. see repeater coil 3 having a larger inner diameter than the reception coil 4.  Such a construction allows for optimum transfer of electromagnetic energy/inductive coupling.   
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to construct the repeater coil and reception coil of Sherman et al. such that the inner diameter of the relay coil is larger than the inner diameter of the reception coil for the purpose of allowing for optimum transfer of electromagnetic energy/inductive coupling.   





2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USPAPN 2020/0328617).
With respect to claim 2, Sherman et al. fails to explicitly disclose “wherein the resonance frequency of the relay circuit is set within a range of 1.3 times a maximum upper limit operating frequency at the maximum upper limit operating frequency in the operating frequency range of the external electronic device.”
As can be seen the maximum/upper limit of the frequency range of the external device 100 is 54 kHz and the resonance frequency of the relay circuit is 106 kHz to provide a desired main resonance frequency of 117 kHZ that is to be utilized by the load device 20 (see paragraph 0041).  As disclosed by Sherman et al. the resonance frequency of the relay circuit is approximately 2.17 times larger than the maximum frequency of the transmitter.  However, as can be seen in paragraph 0041 the resonant frequency and frequency of operation of the relay and transmission coil of 200 and 100, respectively, may be set to a desired value by selecting a specific capacitance and/or inductance of the resonant circuits.  The system is designed to provide a desired/required frequency value that is required by the load device 20 while allowing the power transmission device to operate at a lower frequency level (see paragraphs 0041 and 0042).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to set the resonant frequency of 200 and the operational frequency of 100 such that the “resonance frequency of the relay circuit is set within a range of 1.3 times a maximum upper limit operating frequency at the maximum upper limit operating frequency in the operating frequency range of the external electronic 
One would have been motivated to do so for the purpose of setting an optimum frequency value that is required/desired by the load device that is to be charged by 200 while maintaining the transmission frequency in a desired (e.g., lower/less dangerous) frequency range.

With respect to claim 3, Sherman et al. fails to disclose “wherein the resonance frequency of the relay circuit is set within a range from 190 kHz to 247 kHz.” 
However, as can be seen in paragraph 0041 the resonant frequency of 200, may be set to a desired value by selecting a specific capacitance and/or inductance of the resonant circuits.  The system is designed to provide a desired/required frequency value that is required by the load device 20.
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to set the resonance frequency of the relay circuit is set within a range from 190 kHz to 247 kHz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
One would have been motivated to do so for the purpose of setting an optimum frequency value that is required/desired by the load device that is to be charged by 200.



 As can be seen in Fig. 3, the relay 200 is an LC resonator.  As is well-known in the art the resonance frequency of an LC resonator is set according to the equation:
                
                    f
                    r
                    =
                    
                        
                            1
                        
                        
                            2
                            π
                            
                                L
                                C
                            
                        
                    
                
            

Wherein fr equals the resonance frequency, L equals the inductance of the LC resonator, and C equals the capacitance of the LC resonator.  Examiner takes official notice that a resonator such as 200 of Figs. 1 and 3 operate according to the above equation.
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to construct the circuit using any desired inductance/capacitance including values such that “an inductance of the relay circuit is set to be relatively smaller than an inductance of the external electronic device”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

With respect to claim 10, Sherman fails to disclose “wherein the inductance of the relay circuit is set within a range from 0.5 pH to 2.0 pH.”  
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to set the inductance of 200 such that the inductance of the relay circuit within a range from 0.5 pH to 2.0 pH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
One would have been motivated to do so to set the transmission and relay frequencies to desired values such that the frequency provided to the load device is at the required frequency of the load device, furthermore one would adjust the values of the inductors and/or capacitances based on the coils and capacitors available at the time of construction.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. in view of Sherman et al. (USPAPN 2020/0328617). 
With respect to claim 15, Shimokawa et al. fails to disclose “wherein the coil member of the housing is configured to form a resonance frequency higher than an 
However, it is old and well-known to construct a wireless charging system such that the relay has a higher resonant frequency than the operating frequency range of the external electronic device/power transmitter.  This is further evidenced in Fig. 1 and paragraphs 0041 and 0042 of Sherman et al.  The lower frequency transmission of Sherman et al. allows for the operation of the wireless power transmission circuit within regulatory limits (see paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to set the frequencies of the relay and the external device such that the coil member of the housing is configured to form a resonance frequency higher than an operating frequency range of the electromagnetic field transmitted by the another external electronic device as evidenced by Sherman.
One would have been motivated to do so for, among other reasons, maintaining the power transmission frequency within a desired limit such as a regulatory limit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849